United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
              IN THE UNITED STATES COURT OF APPEALS         February 10, 2004

                      FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                 Clerk


                          No. 03-20333



PLEASANTVILLE CIVIC LEAGUE OF HOUSTON, TEXAS; ET AL,

                                         Plaintiffs,

BRANDECE J. ABBOTT; BRENDAN E. ADAMS;
JERMY LAVON ADAMS; KEVIN CRAIG ADAMS, JR.;
TASHUANA NICOLE ADAMS; ET AL,
                                        Plaintiffs-Appellants,

                             versus

GUARDIAN AD LITEM, also known as Kim Ballew,

                                         Plaintiff-Appellee,

                             versus

LOGISTICS PARTNERS, INC., ET AL,
                                         Defendants,
__________________________________________________________________

                        Consolidated with
                           No. 03-20334

PLEASANTVILLE CIVIC LEAGUE OF HOUSTON, TEXAS,
Etc.; ET AL,

                             versus

LOGISTICS PARTNERS, INC., ET AL,
                                         Defendants,

U. LAWRENCE BOZE; GARY WILLIAMS PARENTI FINNEY
LEWIS McMANUS WATSON & SPERANDO,
                                        Appellants.



          Appeals from the United States District Court
                  For the Southern District of Texas
                             (H-97-CV-2894)




Before HIGGINBOTHAM, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

      We must dismiss for want of appellate jurisdiction.                   The

orders    for   which    review    is       sought   are    interlocutory   and

unappealable     rulings.      Unfortunately,        this   effort   to   appeal

apparently has prevented the district court from acting, a delay

that only adds difficulty to a case with more than its share of

confounding administrative difficulties.

      DISMISSED for want of jurisdiction.




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                        2